Per Curiam.
Under general allegations of negligence *498in driving an automobile on a public highway, there was a judgment for damages for personal injuries sustained in being knocked down by the automobile. On writ of error taken by the defendant, it appears that the burden cast by the law upon the plaintiff to prove negligence as alleged, was not sustained; and as under the law negligence is not presumed in such cases, and the rule res ipsa loquitur not being applicable to the facts in evidence, the judgment should be and is reversed for a new trial.
All concur.